Case 7:21-cv-03708-VB Document 10 Filed 07/26/21 Page 1of1

 

 

| { USDC SDNY iF
| DOCUMENT
ELECTRONICALLY FILED
voc H. |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

veeenereenctnetnetnetenennectnetet x jpoce
IN RE: : ‘
ORDER OF DISMISSAL
PURDUE PHARMA L.LP.,
Debtor. .
X
AVRIO HEALTH L.P., et al., : 21 CV 3708 (VB)
Plaintiffs, :
Vv.
AIG SPECIALTY INSURANCE COMPANY,
et al.,
Defendants.
x

Certain defendants in the above-captioned adversary proceeding, referred to as the
“Arbitration Insurers,” moved to withdraw the reference for the limited purpose of deciding
motions to compel arbitration and to dismiss for lack of personal jurisdiction. (Doc. #1). On June
29, 2021, the Bankruptcy Court issued an Order Granting the Arbitration Insurers’ Joint Motion
to Stay the Claims Against Them in This Adversary Proceeding 1 in Favor of Arbitration (the “Stay
Order”).

On July 1, 2021, the Court ordered the parties to advise the Court as to the Stay Order’s
effect on this motion to withdraw. On July 22, 2021, the parties jointly filed a letter stating that
“all parties agree that the Arbitration Insurers’ Motion to Withdraw the Reference has been
mooted by the Stay Order and that this Court need not consider that motion.” (Doc. #9).

Accordingly, it is HEREBY ORDERED that the Arbitration Insurers’ motion to withdraw
the reference for the limited purpose of deciding motions to compel arbitration and to dismiss for
lack of personal jurisdiction is TERMINATED AS MOOT. (Doc. #1).

To be clear, this Order has no effect on the related motion to withdraw the reference of the
entire adversary proceeding. (21 CV 2674).

The Clerk is instructed to terminate this motion (Doc. #1), and close this case—21 CV
3708—only.

Dated: July 26, 2021
White Plains, NY» SO ORDERED:

ai

Vincent L. Briccetti
United States District Judge

 

   
